Citation Nr: 9905807	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  96-18 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for additional disability (claimed as 
tinnitus, heart disease, and peripheral vascular disease) 
incurred during VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on active duty from October 1961 to May 
1965.This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151 for additional disability, claimed as 
tinnitus, heart disease, and peripheral vascular disease, 
incurred during VA medical treatment.  


REMAND

A review of the veteran's claims file shows that he had 
requested to be scheduled for hearing before a Member of the 
Board in his VA Form 1-9 substantive appeal, which was 
received by VA in May 1996.  The file shows that he appeared 
for an RO hearing before a regular hearing officer in 
September 1996.  However, it appears that his request for a 
hearing before a Board Member remains unheeded.  Further, the 
record does not show that he has retracted his request.  He 
should therefore be scheduled for a hearing before a Member 
of the Board.  The case is remanded so that he may be 
afforded the opportunity to have his requested hearing.

Hence, the case is REMANDED to the RO for the following 
developments:

The veteran should be scheduled for a 
hearing before a Member of the Board in 
order that he might present testimony 
and additional evidence in support of 
his appeal of a March 1996 RO decision, 
which had denied his claim of 
entitlement to compensation under 
38 U.S.C. § 1151 for additional 
disability, claimed as tinnitus, heart 
disease, and peripheral vascular 
disease, incurred during VA medical 
treatment. 

Thereafter, following the aforementioned hearing, the claims 
folder shall be returned to the Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice.  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


